DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1, 2, 6-8, 10, 12, 15, 16, 20-22, 24, 26, 29 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hessler (US PG Pub. No. 2018/0184359).
As per claim 1:
Hessler teaches a method for wireless communications by a first node (see paragraph [0023], discloses solutions for relaying that make use of a multi-hop relay chain, each relaying node independently decodes and forwards a payload packet originating from the transmitting node according to some route or routing algorithm. Relay node 312 as shown in figure 3 for example could be construed as said first node), comprising:
determining at least one first packet to be transmitted to a second node includes pre-decoded first information about a second packet (see paragraph [0095], the relaying wireless node 312 (construed as said first node) determines the indicator A1 (construed as said first packet) comprises instructions on how to process the second payload data B1 (second payload second packet while the instructions on how to process the second payload B1 is construed as said pre-decoded first information), specifically, partial decoding for soft-bit remapping. Note: As shown in figure 7a and paragraph [0096], the indicator A1 (i.e. construed as said first packet) is sent by the first relaying wireless node 312 to the second relaying wireless node 322 as a second assignment As1 and thus “first packet to be transmitted to a second node”);
and providing an indication to the second node that the first packet includes pre-decoded first information (see paragraph [0096], the relaying wireless node 312 then constructs a second assignment As1 by encoding the indicator A1 to be transmitted on the PCCH and transmits the second assignment As1 on the PCCH to the second wireless node 322. Note: As explained earlier in paragraph [0095] said indicator A1 contains instructions on how to process the second payload B1. Therefore, the transmitted As1 contains said instructions).
As per claim 2:
Hessler teaches the method of claim 1, wherein:
the first packet is transmitted to the second node by a relay node (see Figure 7a, paragraph [0096], the relaying wireless node 312 sends the second As1 to the second wireless node 322);
and the second packet comprises a source packet from a transmitter node (see Figures 7a, 7b and paragraph(s) [0094], the second payload B1 was originally transmitted by wireless node 311 (construed as said transmitter node) to the relaying wireless node 312 then to the second wireless node 322).



Hessler teaches the method of claim 1, wherein the first packet also indicates second information to assist decoding the second packet (see paragraph [0174], the indicator Ai also comprises of an L1 indicator, an indicator to use direct soft-bit remapping and a time-frequency resource for transmitting the remapped soft-bits. Paragraphs [0179]-[0180], also discloses said A1 comprise a transmission format for the second payload data B1).
As per claim 7:
Hessler teaches the method of claim 6, wherein the second information indicates formatting information for the pre-decoded first information (see paragraph [0174], specifically, the direct soft-bit remapping means that the relaying wireless node 312 re-uses the same set of symbols of the same type for transmitting the second payload data B1. Paragraphs [0179]-[0180], also discloses said A1 comprise a transmission format for the second payload data B1).
As per claim 8:
Hessler teaches the method of claim 7, where the formatting information includes at least one of a bit width (see paragraph [0174], example of soft-bits includes 4 soft-values per 16 QAM symbol, for the reception) or compression scheme for the pre-decoded first information (Note: limitation is recited in alternate form and thus not addressed by the prior art).
As per claim 10:
Hessler teaches the method of claim 6, wherein:
the first packet is transmitted to the second node via a transmitter node (see paragraph [0166], discloses a message Mi may be transmitted by the first wireless node 311 to i. The wireless node Di can be reached via a set S={Dji, …,Djj} of wireless nodes that each may reach Di);
and the second information indicates a subset of information provided explicitly or implicitly to the transmitter node (see paragraphs [0179], [0183], the A1 indicator also comprise of demodulation reference signal assignments).
As per claim 12:
Hessler teaches the method of claim 10, wherein the subset of information includes at least one of: a transport block size (TBS) (Note: limitation is recited in alternate form and thus not addressed by the prior art), a channel coding scheme (Note: limitation is recited in alternate form and thus not addressed by the prior art), a low density parity check (LDPC) base graph index (Note: limitation is recited in alternate form and thus not addressed by the prior art), a time domain allocation (Note: limitation is recited in alternate form and thus not addressed by the prior art), a frequency domain allocation (Note: limitation is recited in alternate form and thus not addressed by the prior art), a demodulation reference signal (DMRS) configuration (see paragraphs [0179], [0183], the A1 indicator also comprise of demodulation reference signal assignments), or a rate-matching configuration (Note: limitation is recited in alternate form and thus not addressed by the prior art).
As per claim 15:
Hessler teaches a method for wireless communications by a first node (see paragraph [0023], discloses solutions for relaying that make use of a multi-hop relay chain, each relaying node independently decodes and forwards a payload packet originating from the transmitting node according to some route or routing algorithm), comprising:
decoding at least a first packet from a second node (see paragraph [0096], the second wireless node 322 (construed as said first node) receives a second assignment As1 (construed as said first packet) from the relaying wireless node 312 (construed as said second node). The second wireless node 322 decodes the second assignment As1, see paragraph [0097]);
obtaining an indication that the first packet includes pre-decoded first information about a second packet (see paragraph [0097], the second wireless node 322 decodes the second assignment As1 and uses the decoded information (construed as said pre-decoded first information) from the second assignment As1 to decode the second payload data B1 (construed as said second packet) transmitted from the wireless relaying node 312);
and attempting to decode the second packet based on the pre-decoded first information (as explained earlier in paragraph [0097], the second wireless node 322 uses the decoded information from the second assignment As1 to decode the second payload data B1 and thus attempting to decode the second packet based on the pre-decoded first information).
As per claim 16:
Hessler teaches the method of claim 15, wherein:
the first packet is received from a relay node (see paragraph [0096], the second wireless node 322 (construed as said first node) receives the second assignment As1 from relaying wireless node 312);
and second packet comprises a source packet from a transmitter node, received by the relay node (see Figures 7a, 7b and paragraph(s) [0094], the second payload B1 was originally transmitted by wireless node 311 (construed as said transmitter node) to the relaying wireless node 312 then to the second wireless node 322).


Hessler teaches the method of claim 15, wherein:
the first packet also indicates second information (see paragraph [0174], L1 indicator);
and the first node uses the second information to assist decoding the second packet (see paragraph [0174], the indicator Ai also comprises of an L1 indicator, an indicator to use direct soft-bit remapping and a time-frequency resource for transmitting the remapped soft-bits. Paragraphs [0179]-[0180], also discloses said A1 comprise a transmission format for the second payload data B1).
As per claim 21:
Hessler teaches the method of claim 20, wherein the second information indicates formatting information for the pre-decoded first information (see paragraph [0174], specifically, the direct soft-bit remapping means that the relaying wireless node 312 re-uses the same set of symbols of the same type for transmitting the second payload data B1. Paragraphs [0179]-[0180], also discloses said A1 comprise a transmission format for the second payload data B1).
As per claim 22:
Hessler teaches the method of claim 21, where the formatting information includes at least one of a bit width (see paragraph [0174], example of soft-bits includes 4 soft-values per 16 QAM symbol, for the reception) or compression scheme for the pre-decoded first information (Note: limitation is recited in alternate form and thus not addressed by the prior art).
As per claim 24:
Hessler teaches the method of claim 20, wherein:
the second information indicates a subset of information provided explicitly or implicitly to the second node (see paragraphs [0179], [0183], the A1 indicator also comprise of demodulation reference signal assignments).
As per claim 26:
Hessler teaches the method of claim 24, wherein the subset of information includes at least one of: a transport block size (TBS) (Note: limitation is recited in alternate form and thus not addressed by the prior art), a channel coding scheme (Note: limitation is recited in alternate form and thus not addressed by the prior art), a low density parity check (LDPC) base graph index (Note: limitation is recited in alternate form and thus not addressed by the prior art), a time domain allocation (Note: limitation is recited in alternate form and thus not addressed by the prior art), a frequency domain allocation (Note: limitation is recited in alternate form and thus not addressed by the prior art), a demodulation reference signal (DMRS) configuration (see paragraphs [0179], [0183], the A1 indicator also comprise of demodulation reference signal assignments), or a rate-matching configuration (Note: limitation is recited in alternate form and thus not addressed by the prior art).
As per claim 29:
Hessler teaches an apparatus for wireless communications by a first node (see Figure 19, relaying wireless node 312), comprising:
at least one processor (see Figure 19, processor 1980);
and a memory coupled to the at least one processor (see Figure 19, memory 1990), the memory including instructions executable by the at least one processor (see paragraph [0227], discloses relaying wireless node 312 may be implemented by means of a computer program product comprising instructions, i.e., software code portions, which, when executed on memory) to cause the apparatus to:
determine at least one first packet to be transmitted to a second node includes pre-decoded first information about a second packet (see paragraph [0095], the relaying wireless node 312 (construed as said first node) determines the indicator A1 (construed as said first packet) comprises instructions on how to process the second payload data B1 (second payload data B1 is construed as said second packet while the instructions on how to process the second payload B1 is construed as said pre-decoded first information), specifically, partial decoding for soft-bit remapping. Note: As shown in figure 7a and paragraph [0096], the indicator A1 (i.e. construed as said first packet) is sent by the first relaying wireless node 312 to the second relaying wireless node 322 as a second assignment As1 and thus “first packet to be transmitted to a second node”);
and provide an indication to the second node that the first packet includes pre-decoded first information (see paragraph [0096], the relaying wireless node 312 then constructs a second assignment As1 by encoding the indicator A1 to be transmitted on the PCCH and transmits the second assignment As1 on the PCCH to the second wireless node 322. Note: As explained earlier in paragraph [0095] said indicator A1 contains instructions on how to process the second payload B1. Therefore, the transmitted As1 contains said instructions).
As per claim 30:
Hessler teaches an apparatus for wireless communications by a first node (see Figure 19), comprising:
at least one processor (see Figure 19, processor 1980);
and a memory coupled to the at least one processor (see Figure 19, memory 1990), the memory including instructions executable by the at least one processor (see paragraph [0227], discloses relaying wireless node 312 may be implemented by means of a computer program product comprising instructions, i.e., software code portions, which, when executed on at least one processor, cause the at least one processor to carry out the actions described therein, as performed by the relaying wireless node 312. Said computer program product may be stored on a computer-readable storage medium and thus a memory) to cause the apparatus to:
decode at least a first packet from a second node (see paragraph [0095], relaying wireless node 312 decodes the first assignment, As0. The first assignment, As0, is received from the first wireless node 311, please see paragraph [0094]);
obtain an indication that the first packet includes pre-decoded first information about a second packet (see paragraph [0095], the wireless node 312 uses the first assignment, As0, to decode the indicator, A1 (construed as said indication). The indicator, A1 comprises instructions on how to process the second payload data B1, e.g. partial decoding for soft-bit remapping);
and attempt to decode the second packet based on the pre-decoded first information (see paragraph [0150], explicitly discloses: “In general, pre-processing of the second payload data B1 is done according to information carried by the forwarding indicator A1”).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

4.	Claims 3, 5, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hessler in view of Shan (US PG Pub. No. 2019/0350047).
As per claim 3:
Hessler teaches the method of claim 1 with the exception of:
further comprising providing a configuration for packets including pre-decoded information via radio resource control (RRC) signaling.
Shan teaches further comprising providing a configuration for packets including pre-decoded information via radio resource control (RRC) signaling (see paragraph [0164], discloses the eRelay UE decodes from an eNB an RRC configuration message that indicates a layer-2 relay arrangement wherein the eRelay UE is to operate as a relay between the eRemote UE and the eNB. The layer-2 relay arrangement involves decoding packets from the eRemote UE; reassembling the decoded packets in accordance with sequence numbers of the decoded packets; and encoding the reassembled packets for relay to the eNB).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of RRC configuration message (as disclosed in Shan) into Hessler as a way of indicating to the eRelay UE the relay arrangement for decoding and reassembling packets to be relayed to the eNB (please see paragraph [0153] of Shan). As such, implementing such relay arrangement helps to improve capacity and/or performance (please see paragraph [0003] of Shan).
As per claim 5:
Hessler in view of Shan teaches the method of claim 3, wherein:
the first node is a transmitter node (Hessler, see Figure 7a, paragraph [0096], the relaying wireless node 312 is a transmitter node since it sends the second As1 to the second wireless node 322).
Hessler does not teach and the indication is provided via the configuration.
Shan teaches and the indication is provided via the configuration (see paragraph [0164], the layer-2 relay arrangement comprising of how the packets are decoded and reassembled in sequence is provided to eRelay UE by the eNB via RRC configuration message).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of RRC configuration message (as disclosed in Shan) into Hessler as a way of indicating to the eRelay UE the relay arrangement for decoding and reassembling packets to be relayed to the eNB (please see paragraph [0153] of Shan). As such, implementing such relay arrangement helps to improve capacity and/or performance (please see paragraph [0003] of Shan).
Claim 17 is rejected in the same scope as claim 3.
As per claim 19:
Hessler in view of Shan teaches the method of claim 17, wherein:
the first node is a receiver node (Hessler, see paragraph [0096], the second wireless node 322 (construed as said first node) receives the second assignment As1 from relaying wireless node 312);
and the first packet is received by the receiver node from a relay node (Hessler, see paragraph [0097], discloses the second payload B1 is transmitted from the relaying wireless node 312 (construed as said relay node) to the second wireless node 322 (construed as said first node)).
the indication is obtained by the receiver node from a transmitter node via the configuration.
Shan teaches the indication is obtained by the receiver node from a transmitter node via the configuration (see paragraph [0164], the eRelay UE receives the RRC configuration message from the eNB).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of RRC configuration message (as disclosed in Shan) into Hessler as a way of indicating to the eRelay UE the relay arrangement for decoding and reassembling packets to be relayed to the eNB (please see paragraph [0153] of Shan). As such, implementing such relay arrangement helps to improve capacity and/or performance (please see paragraph [0003] of Shan).

5.	Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hessler in view of Shan and further in view of Murakami (US PG Pub. No. 2011/0099446).
As per claim 4:
Hessler in view of Shan teaches the method of claim 3 with the exception of:
wherein the configuration indicates at least one of a number of bits per pre-decoded sample.
Murakami teaches wherein the configuration indicates at least one of a number of bits per pre-decoded sample (see paragraph [0369], discloses the information for the number of missing packets before decoding includes the number of bits necessary for restoring the packets).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the decoding of packets based on 
Claim 18 is rejected in the same scope as claim 4.

6.	Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hessler in view of Benammar (US PG Pub. No. 2015/0124694).
As per claim 9:
Hessler teaches the method of claim 7, wherein the first node is a relay node (see Figure 7a, paragraph [0096], relaying wireless node 312) with the exception of:
and wherein:
the pre-decoded first information comprises logarithmic-likelihood ratios (LLRs);
and the formatting information includes a number of decoder-iterations after which the LLRs were generated.
Benammar teaches and wherein:
the pre-decoded first information comprises logarithmic-likelihood ratios (LLRs) (see paragraph [0129], discloses for each receiver, the decoder receives as input intrinsic LLRs of the coded bits and they deliver the extrinsic LLRs on the coded bits);
and the formatting information includes a number of decoder-iterations after which the LLRs were generated (see paragraph [0129], after reinterleaving, the extrinsic LLRs are used as a priori LLRs at the inputs of the detector. Iterations are then stopped when the messages are perfectly decoded or after a certain number of iterations, which the number can be set).
before the effective filing date of the application to incorporate the method of joint decoding (as disclosed in Benammar) into Hessler. The motivation for doing so would be to reach a maximum order of diversity (please see paragraph [0020] of Benammar).
As per claim 23:
Hessler teaches the method of claim 21, wherein:
the pre-decoded first information comprises logarithmic likelihood-ratios (LLRs) (see paragraph [0129], discloses for each receiver, the decoder receives as input intrinsic LLRs of the coded bits and they deliver the extrinsic LLRs on the coded bits);
and the formatting information includes a number of decoder-iterations after which the LLRs were generated (see paragraph [0129], after reinterleaving, the extrinsic LLRs are used as a priori LLRs at the inputs of the detector. Iterations are then stopped when the messages are perfectly decoded or after a certain number of iterations, which the number can be set).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the method of joint decoding (as disclosed in Benammar) into Hessler. The motivation for doing so would be to reach a maximum order of diversity (please see paragraph [0020] of Benammar).

7.	Claims 14 and 28 are rejected under rejected under 35 U.S.C. 103 as being unpatentable over Hessler in view of Dao (US Patent No. 6,128,687).
As per claim 14:
Hessler teaches the method of claim 1 with the exception of:
wherein the indication indicates whether the first packet includes a combination of pre-decoded and decoded information.
Doan teaches wherein the indication indicates whether the first packet includes a combination of pre-decoded and decoded information (see Col 8, lines 8-25, microprocessor 5 is provided with integer and floating-point instructions beginning with fetch stage 21, precode 0 stage 23, precode 1 stage 25 and instruction decode stage 27).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the set of instructions (as disclosed in Doan) into Hessler as a way of performing precoding and decoding operations (see Col 5, lines 24-50 of Doan). Thus implementing set of instructions as computational routines helps to improve the microprocessor performance (please see Col 2, lines 44-56 of Doan).
	Claim 28 is rejected in the same scope as claim 14.

8.	Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hessler in view of Smith (US PG Pub. No. 2009/0119485).
As per claim 11:
Hessler teaches the method of claim 10 with the exception of:
where the subset of information depends on a formatting of the pre-decoded first information.
Smith teaches where the subset of information depends on a formatting of the pre-decoded first information (see paragraph [0028], discloses provided instructions depends on formatting of the precoding bits).
before the effective filing date of the application to incorporate the formatting of precode bits (as disclosed in Smith) into Hessler as a way of supporting efficient processing (please see paragraph [0028] of Smith).
Claim 25 is rejected in the same scope as claim 11.
9.	Claims 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hessler in view of Kudaravalli (US PG Pub. No. 2018/0095752).
As per claim 13:
Hessler teaches the method of claim 6 with the exception of:
wherein:
a subset of the second information is derived from third information indicated for the second packet that also contains pre-decoded information about the second packet.
Kudaravalli teaches wherein:
a subset of the second information is derived from third information indicated for the second packet that also contains pre-decoded information about the second packet (see paragraph [0088], discloses deriving information representing plurality of operations from a fetched block of program instructions as well as the precoding information).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the decoding process (as disclosed in Kudavaralli) into Hessler as a way of simplifying the decode logic, saving power and improving performance (please see paragraph [0088] of Kudaravalli).
	Claim 27 is rejected in the same scope as claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474 

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474